EXHIBIT 99.1 JOINT FILING AGREEMENT The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that it knows or has reason to believe that such information is inaccurate. This Agreement may be executed in counterparts and each of such counterparts taken together shall constitute one and the same instrument. Date:May 31, 2011 NEW MOUNTAIN INVESTMENTS III, L.L.C. By: /s/ Steven B. Klinsky Name:Steven B. Klinsky Title: Managing Member NEW MOUNTAIN GUARDIAN AIV, L.P. By:New Mountain Investments III, L.L.C., its general partner By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Managing Member NEW MOUNTAIN FINANCE AIV HOLDINGS CORPORATION By: /s/ Adam Weinstein Name: Adam Weinstein Title: Chief Financial Officer NEW MOUNTAIN GUARDIAN PARTNERS, L.P. By:New Mountain Guardian GP, L.L.C., its general partner By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Managing Member NEW MOUNTAIN GUARDIAN GP, L.L.C. By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Managing Member Steven B. Klinsky /s/ Steven B. Klinsky STEVEN B. KLINSKY TRUST By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Investment Trustee Adam J. Collins /s/ Adam J. Collins
